ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status filed by respondent, Thomas K. Brocato, and the Office of Disciplinary Counsel,
IT IS ORDERED that Thomas K. Bro-cato, Louisiana Bar Roll number 3482, be and he hereby is transferred to disability inactive status pending further orders of this court.
IT IS FURTHER ORDERED that all disciplinary proceedings in this matter shall be deferred until such time as respondent is transferred to active status.
IT IS FURTHER ORDERED that respondent shall comply with all requirements set forth in the joint petition for transfer to disability inactive status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana